       Case 1:17-cv-05340-LJL-GWG Document 150 Filed 07/29/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 7/29/2020
                                                                       :
AMTRUST NORTH AMERICA, INC., et al.,                                   :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :      17-cv-5340 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
KF&B, INC.,                                                            :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Trial in this case is set to begin on September 21, 2020. Both parties have consented to

the trial being conducted remotely through the use of telephonic and video conferencing

solutions. In addition, pursuant to Rule 43(a) of the Federal Rules of Civil Procedure, the current

COVID-19 pandemic constitutes compelling circumstances and provides good cause to allow

this trial to be conducted remotely through the use of telephonic and video conferencing

solutions. Accordingly, after due deliberation, this Court is prepared to adopt the following

virtual hearing procedures which provide appropriate safeguards in relation to the trial of this

matter. Any party objecting to these procedures or who wishes to suggest alternate procedures

shall do so by a letter submitted on ECF no later than Thursday, August 6, 2020.

        IT IS HEREBY ORDERED THAT:

        1.       Telephonic and Videoconferencing Solutions. The trial shall take place

virtually using both telephonic and videoconferencing solutions as set forth herein. All counsel

who participate in the trial shall participate in appropriate pre-trial technology testing no later

than September 15, 2020 and as may be required by further order of the Court.
      Case 1:17-cv-05340-LJL-GWG Document 150 Filed 07/29/20 Page 2 of 4




        2.      Access. No later than September 14, 2020 at 5:00 p.m., the parties shall provide

to the Court via email a list of all (a) attorneys participating in the trial, along with their phone

numbers and email addresses; (b) witnesses who will participate in the trial. The public is

invited to attend the trial on a non-speaking basis by utilizing a dial-in number that will be

provided on the docket.

        3.      Submission of Exhibits. The parties shall prepare two binders for each witness.

The first binder (“Binder One”) shall be prepared by the party offering a witness. It shall contain

the witness’s declaration and all exhibits that the party offering that witness intends for the

witness to author at trial. The second binder (“Binder Two”) shall be prepared by the party

opposing a witness. Binder Two shall contain all exhibits that the opposing party intends for the

witness to view during cross-examination.

                By no later than September 21, 2020, Binder Twos shall be provided to every

witness as well as to opposing counsel. They shall be sealed and they shall, on the exterior of the

binders, clearly instruct the witnesses and opposing counsel not to open the binders until directed

to do so. Witnesses and opposing counsel shall not review Binder Twos until the cross-

examinations begin.

                Binder Ones shall be mailed (via USB drive) to both the undersigned and

Chambers no later than August 31, 2020. Binder Twos shall be mailed (via USB drive) to both

the undersigned and Chambers no later than September 14, 2020.

        4.      Pretrial Filings.

                Pretrial memoranda and each party’s proposed findings of fact and conclusions of

law shall be filed on ECF by August 31, 2020.

                Motions in limine and motions to strike portions or all of the witness declarations




                                                   2
        Case 1:17-cv-05340-LJL-GWG Document 150 Filed 07/29/20 Page 3 of 4




shall be filed on ECF by September 8, 2020. Opposition briefs shall be filed by September 14,

2020.

               Any party seeking to supplement the testimony of a witness declaration submitted

by another party may make a motion to do so if good cause is shown. Such motion shall be filed

on ECF by September 8, 2020. Opposition briefs shall be filed by September 14, 2020. The

proposed testimony should be filed as an exhibit to the motion.

         5.    Remote Witness Testimony. Rule 43(a) of the Federal Rules of Civil Procedure

provides that, for “good cause in compelling circumstances,” a witness may be permitted to

testify by contemporaneous transmission from a location other than the courtroom. Having

found that good cause in compelling circumstances exist here due to the COVID-19 pandemic,

and the parties having consented, any witness called to testify at the trial shall testify by

contemporaneous transmission from a different location than the Courtroom (“Remote

Witness”). All Remote Witnesses shall be sworn in over remote means, and such testimony will

have the same effect and be binding upon the Remote Witness in the same manner as if such

Remote Witness was sworn in by the Court deputy in person in open court at the courthouse. In

the event that there is an error or malfunction with remote technology, the testimony shall

proceed by dial-in by using a telephone number provided by the Court. The party offering the

Remote Witness shall be responsible for ensuring that the remote technology and all exhibits

from all parties are supplied to the Remote Witness in hard copy prior to trial. During the

testimony, no person other than counsel may be present in the room from which any Remote

Witness who is a fact witness will testify during that witness’s testimony. While the Remote

Witness is testifying, he or she may not have in the room from which the Remote Witness is

testifying any documents except Binder One and Binder Two. Remote Witnesses other than




                                                   3
        Case 1:17-cv-05340-LJL-GWG Document 150 Filed 07/29/20 Page 4 of 4




expert witnesses proffered by each side shall utilize the provided link only during the time they

are testifying. Upon the conclusion of his or her testimony, the witness shall disconnect from the

link.

         6.    Courtroom Formalities. Although being conducted using videoconferencing

solutions, the trial constitutes a court proceeding, and any recording other than the official court

version is prohibited. No party may record images or sounds from any location. The formalities

of a courtroom must be observed. When called to testify, a Remote Witness must situate himself

or herself in such a manner as to be able to view the video screen and be seen by the Court.

         7.    Final Pretrial Conference. The final pretrial conference shall be by telephone

on September 17, 2020 at 4:00 p.m.

         8.    Additional Materials. Demonstrative exhibits shall be mailed (via USB drive) to

both the undersigned and Chambers no later than September 14, 2020.

         9.    Retention of Jurisdiction. This Court retains jurisdiction with respect to all

matters arising from or related to this Order.



         SO ORDERED.


Dated: July 29, 2020                                  __________________________________
       New York, New York                                        LEWIS J. LIMAN
                                                             United States District Judge




                                                  4
